Citation Nr: 1607784	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  14-20 274A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Loan Center in Atlanta, Georgia


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) home loan benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel



INTRODUCTION

The appellant had active military service from July 6 to July 27, 1999, a term of eighteen days. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2014 decision by the Department of Veterans Affairs (VA) Regional Loan Center in Atlanta, Georgia.

The appellant was scheduled for a Central Office hearing on March 9, 2015; however, he failed to report.  In a letter received on by the Board on March 10, 2015, the appellant requested to withdraw his request for a Board hearing.  Accordingly, the hearing request is withdrawn.  See 38 C.F.R. § 20.702(e) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Prior to adjudication by the Board, additional development should be conducted to determine if the appellant qualifies for an exception of the basic eligibility criteria of 38 U.S.C.A. § 5303A.  Under 38 U.S.C.A. § 5303A (b)(3), the length of service of duty requirements of 38 U.S.C.A. § 5303A (b)(1) do not apply... "(F) to benefits under Chapter 30 or Chapter 37 (Housing and Small Business Loans) of this title by reason of - ... (ii) a discharge or release from active duty for a medical condition which preexisted service on active duty and which the Secretary determines is not service connected,... or (iv) a discharge or release from active duty for a physical or mental condition that was not characterized as a disability and did not result from the individual's own willful misconduct but did interfere with the individual's performance of duty.  

A July 1999 "Record of Disenrollment from Officer Candidate-Type Training" states that the appellant was "administratively disenrolled from OTS because of a medical condition under the recommendation of his physician." The appellant's DD-214, however, does not indicate that the appellant was discharged from service for medical reasons.  In a March 2015 statement, the appellant indicated that he had filed a DD Form 149, an Application for Correction of Military Records; however, an updated DD-214 or DD-215 has not been associated with the claims file and it is unclear whether a determination has been made.  

The Board finds that appropriate development should be conducted to attempt to obtain any relevant, outstanding personnel records.  Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake the appropriate actions to obtain a copy of any updated DD-214, DD-215, or any other relevant personnel documents from the appropriate sources.  If any documents are obtained, they should be associated with the claims file.  The appellant's assistance in obtaining this information should be sought as needed.  If the appellant has received a determination on the application to correct his military records, he should provide a copy of any determination to the AOJ.

If the AOJ cannot obtain such records, a notation to that effect should be included in the file.  The appellant is to be notified of unsuccessful efforts in this regard.  Again, to the extent he has been provided a determination, he should provide it to the AOJ.

2. Then, following any other indicated development, the appellant's claim for basic eligibility for VA home loan benefits should be adjudicated on the merits following review of all relevant evidence associated with the claims file.  If the benefit sought on appeal remains denied, a supplemental statement of the case should be provided to the appellant and his representative.  After the appellant and his representative have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




